                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION

LUCAS CRANOR, individually and on           )
                                            )
behalf of all others similarly situated,    )
                                            )
                            Plaintiffs,     )     Case No. 4:18-CV-00628-FJG
                                            )
       v.                                   )
                                            )
THE ZACK GROUP, INC., et al.,               )
                                            )
                            Defendants.



                        ORDER GRANTING FINAL APPROVAL



       The court having held a final approval hearing on May 18, 2020, notice of the

hearing having been duly given in accordance with this Court’s Order (1) preliminarily

approving class action settlement, (2) conditionally certifying a settlement class,

(3) approving notice plan and (4) setting final approval hearing (the “preliminary

approval order”), and having considered all matters submitted to it at the final approval

hearing and otherwise, and finding no just reason for delay in entry of this final approval

order and good cause appearing therefore,

       It is hereby ORDERED, ADJUDGED AND DECREED as follows:

       1.       The Settlement Agreement and Release dated September 3, 2019,

including its Exhibits (the “Agreement”), and the definition of words and terms contained

therein, are incorporated by reference and are used hereafter. The terms and definitions

of this Court’s Preliminary Approval Order (Doc. No. 70) are also incorporated by

reference into this Final Approval Order.



            Case 4:18-cv-00628-FJG Document 84 Filed 05/18/20 Page 1 of 8
       2.       This Court has jurisdiction over the subject matter of the Action and over

the Parties, including all Settlement Class Members with respect to the Settlement

Class certified for settlement purposes in this Court’s Preliminary Approval Order, as

follows:

       (1) All persons in the United States (2) to whose cellular telephone
       number (3) Defendants placed a non-emergency text message (4) about
       Defendants’ employment opportunities (5) using substantially the same
       system(s) used to text Plaintiff (6) within 4 years of August 14, 2018
       (7) where Defendants obtained the number from a third party and
       (8) those numbers were not obtained from employees, CareerBuilder or
       Nurse Recruiter.

       3.       The Court hereby finds that the Agreement is the product of arm’s length

settlement negotiations between Plaintiff and Defendants.

       4.       The Court hereby finds and concludes that Class Notice was disseminated

to persons in the Settlement Class in accordance with the terms of the Agreement and

that the Class Notice and its dissemination were in compliance with this Court’s

Preliminary Approval Order.

       5.       The Court further finds and concludes that the Class Notice and exclusion

procedures set forth in the Agreement fully satisfy Rule 23 of the Federal Rules of Civil

Procedure and the requirements of due process, were the best notice practicable under

the circumstances, provided due and sufficient individual notice to all persons in the

Settlement Class who could be identified through reasonable effort and support the

Court’s exercise of jurisdiction over the Settlement Class as contemplated in the

Agreement and this Final Approval Order.

       6.       There were no objections or exclusions to the Agreement.

       7.       The Court hereby finally approves the Agreement and finds that the terms

constitute, in all respects, a fair, reasonable and adequate settlement as to all

                                             2
            Case 4:18-cv-00628-FJG Document 84 Filed 05/18/20 Page 2 of 8
Settlement Class Members in accordance with Rule 23 of the Federal Rules of Civil

Procedure.

      8.       The Court hereby finally certifies the Settlement Class for settlement

purposes. The Court finds for settlement purposes that the Action satisfies all the

requirements of Rule 23 of the Federal Rules of Civil Procedure.

      9.       The Court hereby approves the plan of distribution for the Settlement Fund

as set forth in the Agreement. The Claims Administrator will manage the administration

process in cooperation with Class Counsel and Defendants’ counsel and in accordance

with this Agreement. All Settlement Class Members who do not opt out shall be paid by

electronic payment or check, as set forth in the Agreement. Each Settlement Class

Member shall receive one award, regardless of the number of text messages the

Settlement Class Member received or how many mobile telephone numbers

Defendants allegedly texted in connection with efforts to contact the Settlement Class

Member. Each Settlement Class Member shall be awarded a pro rata share of the

Settlement Fund after Settlement Costs are deducted.

      10.      This Court hereby dismisses this Action, with prejudice, without costs to

any party, except as expressly provided for in the Agreement.

      11.      As of the Effective Date, the Plaintiff and each and every one of the

Settlement Class Members unconditionally, fully and finally release and forever

discharge the Released Parties from the Released Claims as fully set forth in the

Agreement. In addition, any rights of Plaintiff and each and every one of the Settlement

Class Members to the protections afforded under Section 1542 of the California Civil

Code and/or any other similar, comparable or equivalent laws will be terminated.



                                            3
           Case 4:18-cv-00628-FJG Document 84 Filed 05/18/20 Page 3 of 8
      12.    The Agreement (including any and all exhibits attached thereto) and any

and all negotiations, documents, and discussions associated with it will not be deemed

or construed to be an admission or evidence of any violation of the Telephone

Consumer Protection Act or any other statute, law, rule, regulation or principle of

common law or equity, or of any liability or wrongdoing by Zack Group or Lynn Care or

the truth of any of the claims. Defendants do not admit that Plaintiff or the proposed

Settlement Class were damaged in any way, and in fact expressly deny the same.

Defendants do not admit any liability, wrongdoing, or fault, and this Settlement should

not be construed in whole or in part as an admission on the part of Defendants of any

liability, wrongdoing, or fault. Defendants agree to seek approval of this settlement to

avoid the burden and expense of litigation, only.

      13.    If for any reason whatsoever this Settlement fails to become effective for

any reason, the certification of the Settlement Class shall be void and the Parties and

the Action will return to the status quo as it existed prior to the Agreement, and no

doctrine of waiver, estoppel or preclusion will be asserted in any proceedings, in

response to any motion seeking class certification, any motion seeking to compel

arbitration or otherwise asserted at any other stage of the Action or in any other

proceeding. No agreements, documents or statements made by or entered into by any

Party in connection with the Settlement may be used by Plaintiff, any person in the

Settlement Class, Zack Group, Lynn Care or any other person to establish liability, any

defense and/or any of the elements of class certification, whether in the Action or in any

other proceeding.




                                            4
         Case 4:18-cv-00628-FJG Document 84 Filed 05/18/20 Page 4 of 8
       14.    In the event for any reason, the settlement agreement is terminated or

fails to become effective, then it shall be null and void, and no stipulation, representation

or assertion of fact made in the settlement agreement or in the Term Sheet may be

used by any Party. The Parties shall, to the fullest extent possible, be returned to their

respective positions in the Litigation as of the date of the Agreement, and Defendants

will not be deemed to have waived any of their personal jurisdiction defenses.

       15.    In the event that any provision of the Agreement or this Final Approval

Order is asserted by Zack Group or Lynn Care as a defense in whole or in part to any

claim, or otherwise asserted (including, without limitation, as a basis for a stay) in any

other suit, action or proceeding brought by a Settlement Class Member or any person

actually or purportedly acting on behalf of any Settlement Class Member(s), that suit,

action or other proceeding shall be immediately stayed and enjoined until this Court or

the court or tribunal in which the claim is pending has determined any issues related to

such defense or assertion. Solely for purposes of such suit, action or other proceeding,

to the fullest extent they may effectively do so under applicable law, the Parties

irrevocably waive and agree not to assert, by way of motion, as a defense or otherwise,

any claim or objection that they are not subject to the jurisdiction of the Court, or that the

Court is, in any way, an improper venue or an inconvenient forum. These provisions are

necessary to protect the Agreement, this Final Approval Order and this Court’s authority

to effectuate the Agreement, and are ordered in aid of this Court’s jurisdiction and to

protect its judgment.

       16.    Class Counsel have moved pursuant to FED. R. CIV. P. 23(h) and 52(a)

for an award of attorneys’ fees and reimbursement of expenses. Pursuant to



                                              5
         Case 4:18-cv-00628-FJG Document 84 Filed 05/18/20 Page 5 of 8
Rules 23(h)(3) and 52(a) this Court makes the following findings of fact and conclusions

of law:

                a.     that the settlement confers substantial benefits on the Settlement

          Class Members;

                b.     that the value conferred on the Settlement Class is immediate and

          readily quantifiable (upon this Judgment becoming Final (as defined in the

          Agreement), Settlement Awards shall be paid by check or electronic deposit at

          the election of the class member. If no method is elected, the Claims

          Administrator shall make an electronic payment (PayPal or Amazon) to the

          e-mail that was sent the notice. If electronic payment was not successful, a check

          will be mailed to the Settlement Class Member if an address was obtained and

          not returned as undeliverable;

                c.     that Class Counsel vigorously and effectively pursued the

          Settlement Class Members’ claims before this Court in this complex case;

                d.     that the settlement was obtained as a direct result of Class

          Counsel’s advocacy;

                e.     that the settlement was reached following extensive negotiation

          between Class Counsel and Counsel for Zack Group and Lynn Care, and that

          the settlement was negotiated in good-faith and in the absence of collusion;

                f.     that Settlement Class Members were advised in the Class Notice

          approved by the Court that Class Counsel intended to apply for an award of

          attorneys’ fees in the amount in an amount of up to $500,000 plus reasonable




                                              6
            Case 4:18-cv-00628-FJG Document 84 Filed 05/18/20 Page 6 of 8
      expenses incurred in the prosecution of the Litigation, to be paid from the

      Settlement Fund;

              g.    No member of the Settlement Class has submitted written objection

      to the award of attorneys’ fees and expenses;

              h.    that counsel who recover a common benefit for persons other than

      himself or his client is entitled to a reasonable attorneys’ fee from the Settlement

      Fund as a whole. See, e.g., Boeing Co. v. Van Gemert, 444 U.S. 472, 478

      (1980); Blum v. Stenson, 465 U.S. 886, 900 n.16 (1984) The requested fee

      award is consistent with other fee awards in this Circuit. See Koenig v. United

      States Bank N.A. (In Re United States Bancorp Litig.), 291 F.3d 1035, 1038 (8th

      Cir. 2002) (affirming class attorneys’ award of 36%). Accordingly, Class Counsel

      are hereby awarded $500,000.00 for attorney fees and $21,418.00 1 for

      reimbursed expenses from the balance of the Settlement Fund, which the Court

      finds to be fair and reasonable as well as approximate to the fees that the

      lawyers and their clients would have agreed to at the outset of the litigation given

      the suit’s risks, competitive rates in the market, and related considerations and

      which amount shall be paid to Class Counsel from the Settlement Fund in

      accordance with the terms of the Agreement.

      17.     The Class Representative, as identified in the Preliminary Approval Order,

is hereby compensated in the amount of $10,000.00 for his efforts in this case. See

Caligiuri v. Symantec Corp., 855 F.3d 860, 863 (8th Cir. 2017); Tussy v. ABB, Inc., 850

F.3d 951, 962 (8th Cir. 2017) (“[i]ncentive awards compensate lead plaintiffs for their

      1 The amount of reimbursed expenses was amended as discussed in the
settlement approval hearing held on May 18, 2020.

                                           7
          Case 4:18-cv-00628-FJG Document 84 Filed 05/18/20 Page 7 of 8
work and the benefit they have conveyed on the rest of the class”); Lees v. Anthem Ins.

Cos., 2015 U.S. Dist. LEXIS 74902, *10–11 (E.D. Mo. 2015) (citing cases and

approving service award of $10,000 for named Plaintiff).

      IT IS SO ORDERED, ADJUDGED AND DECREED.




Date: May 18, 2020                             S/ FERNANDO J. GAITAN, JR.
Kansas City, Missouri                          Fernando J. Gaitan, Jr.
                                               United States District Judge




                                           8
        Case 4:18-cv-00628-FJG Document 84 Filed 05/18/20 Page 8 of 8
